DETAILED ACTION


Remarks
This Office action is responsive to applicant’s arguments filed on October 25, 2021. 

Allowable Subject Matter
Claims 1-4, 8, and 11-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the instant invention regarding a solid oxide fuel cell system comprising, inter alia, a sensor system including an optical fiber sensing member including a monolithic in-fiber sensing element positioned inside one or more of the solid oxide fuel cells which is structured to exhibit a change in one or more optical properties in response to changes in at least one of a) the chemical composition of one or more reactants and b) the temperature of a gas stream, and structured to provide stable sensing at high temperatures ranging from 500ºC to 1000ºC.
The examiner notes that the use of the functional phrase “structured to” is interpreted the same as, and equivalent to, the functional phrase “configured to” in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2010/0284000 to Xu is cited to teach a distributed optical fiber hydrogen gas sensor which teaches or at least suggests a monolithic in-fiber sensing element as “every point of the optical waveguide is equivalent to an individual point sensor.” (Xu in [0009])  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722